Citation Nr: 1752961	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-02 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on August 18, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 2001 to July 2007.  He was awarded the Global War on Terrorism Service Medal, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the VA Medical Center in Mountain Home, Tennessee.

The Veteran had a hearing before a Veterans Law Judge (VLJ) in August 2011.  A transcript of that proceeding has been associated with the claims file.  The presiding VLJ has since left the Board.  In a July 2017 letter, the Veteran was afforded the opportunity to attend another hearing with a different VLJ, but he did not respond.  Accordingly, the Veteran is presumed to have not desired an additional hearing.

This case was previously before the Board in September 2013, when the Veteran's claim for medical reimbursement was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2015 memorandum decision, the Court vacated the September 2013 Board decision and remanded the matter to the Board for further proceedings consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks reimbursement for private emergency medical care received on August 18, 2009.  However, additional development is necessary prior to readjudicating the Veteran's claim.  

A threshold element for receiving reimbursement for unauthorized private medical expenses under 38 U.S.C. § 1725 is that at the time of treatment, the Veteran was enrolled in the VA healthcare system and had received VA medical services in the 24 months preceding the furnishing of the private medical services in question.  38 U.S.C. § 1725 (2014); 38 C.F.R. § 17.1002 (2017).  

The Veteran has reported that he goes to VA for all medical purposes and had never been turned away for anything.  See August 2011 Hearing Transcript, pg. 3.  Additionally, the Veteran indicated that after his private emergency treatment he was able to obtain an appointment with his VA physician Dr. P.  Id. at 4.  However VA medical records have not been associated with the record; thus it is unclear whether the Veteran satisfies this threshold element of 38 U.S.C. § 1725 (2014).  

On remand, the VA Medical Center should associate with the claims file any VA treatment records pertaining to the Veteran dating from August 2007.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records dating from August 2007.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  If the requested records do not exist, a finding to that effect should be made and included in the record.

2.  Thereafter, readjudicate the issue on appeal.  If the outcome remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




